Citation Nr: 1208063	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from March 1960 to March 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2006, a statement of the case was issued in April 2007, and a substantive appeal was timely received in May 2007.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's claim for service connection for COPD was received by VA in December 2004. 

2. The Veteran's COPD is related to his tobacco use.  


CONCLUSION OF LAW

Due to the Veteran's nicotine dependence or tobacco use in service, the criteria for establishing service connection for COPD are not met.  38 U.S.C.A. §§ 1103, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA notice by letter dated in January 2005.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice pertaining to degree of disability and effective date was first provided in April 2007 and came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the statement of the case, dated that same month and supplemental statements of the case dated in April 2009 and in December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records and lay statements have been associated with the record.  While on VA examination in January 2010 the examiner provided a speculative opinion along with a rationale for why it was speculative, a VHA opinion dated in June 2011 is of record with an addendum.  The VHA opinion is fully adequate as the examiner reviewed the Veteran's claims file and provided a detailed medical history and rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Veteran's enlistment examination in March 1960 is negative for any pulmonary disorder.  A chest x-ray performed in March 1960 was negative.  When seen on May 4, 1960 with complaints of being sick for two days with chills, fever, cough and weakness, his chest was clear on examination.  However, a chest x-ray revealed right lower lobe bronchopneumonia.  The Veteran was hospitalized, and another chest x-ray taken two weeks later revealed increased bronchovascular markings in both lower lobes.  But when compared to the earlier film, the infiltrate in the right lower lobe was much less prominent.  The largest part of the peri-bronchial infiltrate resolved.  The impression was resolving right lower lobe bronchopneumonia.  

Between July 13, 1961 and July 22, 1961, the Veteran was hospitalized for a flu-like syndrome.  When seen on September 27, 1961 for complaints of chest pains lasting for three days, wet chest x-ray films were suggestive of pneumonitis in the right lower lung field and in the posterior inferior media sternum on lateral view.  The following day he was diagnosed with duodenitis.  Chest x-rays performed in March 1962 and December 1962 were negative.  A December 1962 treatment record reflects the Veteran's report of having had bronchopneumonia as a young man.  His March 1964 separation examination report shows a normal clinical evaluation of the lungs and chest.  Chest x-rays again were negative.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic disabilities of COPD in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there were only a few isolated incidents of pulmonary problems noted in the service records, then continuity of symptomatology is required to support the claim.  

The Veteran contends that he has had COPD since being treated for pneumonia during service.  In June 2005 and in subsequent statements, he contended that he was exposed to Agent Orange during service.  His DD 214 indicates he served in Vietnam.  On VA examination in January 2010, the Veteran reported that he started smoking a pack of cigarettes a day when he was seventeen years old.  He has a more than 40-year history of smoking and continues to smoke one pack a day.  The Veteran entered the Marines about one month prior to his eighteenth birthday.  

During a March 2009 Decision Review Officer hearing, the Veteran asserted that he had had bronchial pneumonia during boot camp, which the Navy doctors told him resulted in permanent damage to his left lobe.  Later, he maintained that field exercises, especially in tropical locations, resulted in shortness of breath.  The Veteran indicated that he sought treatment for breathing problems in the late 1960s and that doctors told him that COPD is a progressive type disease.

As the Veteran is competent to describe symptoms of COPD, but as it does not necessarily follow that there is a relationship between the current disability/diagnosis and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).  

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, COPD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

To the extent that the Veteran contends that he has COPD due to Agent Orange exposure, the record does not establish his service in Vietnam.  A veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents such as Agent Orange unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to a herbicide agent during service, certain diseases, to include respiratory cancers, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Further, even if the Veteran was exposed to Agent Orange his pulmonary disorders are not included in the enumerated list of diseases subject to presumptive service connection due to exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, COPD is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for COPD, the determination of whether the Veteran's statements are credible is not reached. Accordingly, the lay evidence of record has no probative value.

The competent evidence pertaining to COPD consists of private medical records, VA medical records, a VA examination in January 2010, and VHA opinion in June 2011 with an addendum.  

After service, the first documented complaints of pulmonary problems were in June 2003.  Private medical records in June 2003 show the Veteran had shortness of breath and the examiner indicated that there was pulmonary involvement.  

May 2004 Hackensack University Medical Center records show that, upon admission, the Veteran reported shortness of breath on exertion.  The impression on admission was shortness of breath due to COPD exacerbation perhaps complicated by either severe bronchitis or an early pneumonia.  A cardiac consult in May 2004 shows a history of ischemic cardiac myopathy.  During the cardiac consult, the Veteran admitted that he formerly was a 1 1/2-pack a day smoker and that he still smoked a 1/2 pack a day.  Over the last several days, he had developed increased cough, productive of clear sputum, and also some increased nasal congestion.  On examination of his lungs, scattered inspiratory and expiratory wheezes were found, along with possible soft rales at the right base.  Chest x-rays revealed hyperinflation and a possible right lower lobe infiltrate.  The impression included COPD in this current smoker with exacerbation and possible obstructive sleep apnea (OSA).  Chest x-ray in December 2004 shows pneumonia.  

Following a December 2004 VA sleep study, the Veteran was diagnosed with severe obstructive sleep apnea-hypopnea syndrome.  In February 2005, the Veteran was seen in the emergency room for upper respiratory tract infection.  VA records that same month show the Veteran had a history of asthma, a 10 to 20 year history of obstructive sleep apnea, and had pneumonia three months earlier.  On VA heart examination in March 2005, the Veteran reported a mild history of asthma prior to service.  He indicated he stopped smoking last year.  The examiner noted that pulmonary function tests in September 2004 show a moderate restrictive defect with a positive bronchodilator response.  

While the Veteran in March 2005 reported having asthma prior to service, as the enlistment examination in March 1960 is negative for a pulmonary disorder, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).  The Veteran's report that he had asthma prior to service does not rise to the level of being clear and unmistakable evidence that a pulmonary disorder preexisted service.  On than the Veteran's statement in March 2005, the evidence of record, to include service treatment records, does not show that the Veteran had asthma prior to service.  

At the January 2010 VA examination, the Veteran reported that his last episode of pneumonia was in February 2009, which required breathing treatments, oxygen and antibiotics.  Supposedly a magnetic resonance imaging revealed a nodule in the left side of the lung.  Pulmonary function tests performed a week before revealed a restrictive pattern.  Chest x-rays showed no acute cardiopulmonary disease, but did reveal two nodular densities in the left upper lobe which might represent granulomas.  The diagnosis was COPD.  But the examiner indicated that she could not give an etiological opinion without resorting to mere speculation, noting that a review of the claims file failed to substantiate the Veteran's claims that he was hospitalized for pneumonia/bronchitis twice while in the military and treated with breathing treatments and antibiotics; that he had a 40-year history of smoking; that his cardiac problems could aggravate, compound, or even mask his COPD symptoms; and that he also had a history of hypertension, obstructive sleep apnea without evidence of CPAP, diverticulosis, and pancreatic and skin cancer.

In May 2011, the Board requested an opinion from the Veterans Health Administration (VHA).  The Board asked that the examiner review the claims folder, including the service treatment records and post-service medical records associated with the claims file, and provide opinions on the following:

1. Based on the evidence of record, when was the clinical onset of the Veteran's COPD?  Was its onset prior to March 20, 1965?

2. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD became manifest during service, or resulted from a disease or injury that appeared to be manifested to a degree of 10 percent prior to March 20, 1965.

3. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is due to the Veteran's extensive history of smoking.

A VHA opinion dated in June 2011 was provided.  The examiner explained that although it is impossible to be certain, the Veteran's COPD onset was most likely prior to March 20, 1965 and it is possible that he had hyperresponsive airways which is the hallmark in smokers for the development of COPD.  The examiner was of the opinion that it is most likely (a 50 percent greater probability) that the Veteran's respiratory ailment started long before March 20, 1965 and that there is a greater or equal fifty percent probability that the Veteran's respiratory ailment is related to his smoking history.  

In an addendum the examiner explained why the respiratory ailment was related to the Veteran's history of smoking.  The first reason was that the Veteran's pulmonary function tests suggest the presence of reversible airway obstruction and some degree of restrictive abnormalities.  The examiner indicated that the former is a hallmark for hyperresponsive airway disease and the latter for chest bellows disease secondary to abdominal obesity.  The examiner noted that the Veteran on multiple occasions stated he had episodes of chronic cough and "wheezes" before 1960.  He started smoking around the age of eighteen which worsened his respiratory condition.  The second reason was that the Veteran's respiratory ailment was part of the spectrum of chronic obstructive pulmonary disease and he has chronic bronchitis, which is one of the two entities that engulf this syndrome.  The examiner elaborated that chronic bronchitis is defined by chronic and repetitive episodes of sputum production associated with exposure to tobacco smoke.  The third reason was that the medical records clearly demonstrated that the respiratory condition is related to the Veteran's smoking history as he had a diagnosis of Overlap Syndrome which is the association of COPD and obstructive sleep apnea (that is related to pulmonary hypertension and water retention).  The examiner cautioned that while there is no 100 percent certainty that the Veteran's respiratory ailment was not affected by service, it was his medical opinion that such probability is much less than fifty percent.  The examiner concluded that the Veteran's respiratory condition in the form of chronic bronchitis is related to cigarette smoking and this condition worsened because the Veteran had a predisposing condition, hyperresponsive airway disease, during his younger years.  

The Board finds the VHA opinion to be probative as the examiner provided an adequate rationale by relating the Veteran's respiratory ailment to his history of smoking (which the Veteran reported began when he was seventeen years old which would have been in 1959 or 1960) based on pulmonary function tests showing reversible airway obstruction and restrictive abnormalities, as well as his chronic bronchitis and obstructive sleep apnea.  

For these reasons, the VHA opinion, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for COPD.  

To the extent that COPD is associated with smoking, as the current claim was filed after June 9, 1998, that is, in 2004, in this regard, the Board notes that a disability or death will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, however, is not precluded where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service.  Id.  Service connection also is not prohibited when the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period.  38 C.F.R. § 3.300(b)(2).  These provisions do not apply in the instant case as the competent evidence does not show that the Veteran's COPD is related to a cause other than tobacco use.  While the VHA examiner concluded that the respiratory ailment started before March 1965, as there is no competent evidence of a pulmonary disorder for many years after service there is no competent evidence of record to show that a pulmonary disorder manifested to a degree of 10 percent or more within the one year presumptive period after the Veteran's separation from service in 1964.  

As the preponderance of the evidence is against the claim of service connection for COPD for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for COPD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


